Citation Nr: 0803573	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-39 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for pancreatitis.  



REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before a decision review officer (DRO) 
at the Newark RO in October 2006.  The transcript of this 
hearing has been associated with the claims file.  The Board 
notes that the veteran withdrew appeals for migraine 
headaches and hepatitis C during the course of his DRO 
hearing.   


FINDINGS OF FACT

The record contains no evidence of a current diagnosis of 
pancreatitis that is related to the veteran's period of 
active service. 


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an April 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in January 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records, and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service treatment records, VA treatment records, 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's service medical records are negative for a 
diagnosis of pancreatitis.  Post service medical records note 
that the veteran was hospitalized for acute pancreatitis from 
July 15, 1998 to July 18, 1998.  A VA treatment note from the 
veteran's visit to the Emergency Room (ER) in February 2005 
indicates that the veteran's primary diagnosis was alcohol 
intoxication.  The veteran indicates by verbal history that 
he had been treated in the past for acute pancreatitis.  The 
ER doctor records that there was no clinical evidence of 
pancreatitis.  

In a VA examination dated October 2005, the veteran's 
reported medical history was abdominal pain occurring 
intermittently since his time in service.  The veteran 
reports his sharp pain is in the epigastric area and can last 
for days or weeks.  For treatment of his stomach pain, the 
veteran takes a Bayer aspirin and then snorts heroin.  
However, he has been prescribed Prevacid which relieves the 
pain as well, but he has been noncompliant with medical 
follow-up.  

The examiner indicates that he thoroughly reviewed the 
veteran's claims file.  He posited that the veteran has 
peptic ulcer disease and chronic gastritis, which was as 
likely as not related to the veteran's gastro-intestinal 
complaints while in service.  The examiner further indicates 
that the present symptoms and clinical impressions were 
similar to the information supplied in the veteran's medical 
treatment records.  Additionally, he states that a further 
diagnostic workup, including an EGD, would be necessary to 
pinpoint the veteran's exact disorder.  The veteran was 
subsequently service-connected for a peptic ulcer.

In the DRO hearing transcript, the veteran's representative 
argues that he should have an additional VA examination 
afforded to him for the additional testing discussed in the 
veteran's prior VA examination.  The veteran was scheduled 
for such examination; however, he neglected to appear for the 
scheduled examination.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2007).

The Board notes that there is no indication or evidence of 
pancreatitis in the veteran's service medical records, and 
that gastrointestinal symptoms noted during service were 
related to peptic ulcer disease by the VA examiner.  The 
first evidence indicating pancreatitis is dated in 1998, 
approximately 19 years after his discharge from service, when 
he was diagnosed with acute pancreatitis.  Current treatment 
records do not show the veteran currently suffers from 
pancreatitis.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(38 U.S.C.A. § 1131 requires existence of present disability 
for VA compensation purposes); see also Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  

The Board acknowledges the veteran's contentions that he 
currently has pancreatitis which is related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of pancreatitis in service or presently, the 
preponderance of the evidence is against the claim for 
service connection, and the appeal is denied.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for pancreatitis is denied.  



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


